DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 06/13/2022 is acknowledged.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17-19, 25-27, 29, and 31-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holman et al. (US 2006/0271093 A1).
Regarding claim 17 Holman discloses (fig. 3-4) a balloon catheter comprising: 
a catheter shaft 20 (see fig. 3 and [0054]); 
an inflatable balloon 12 positioned at a distal portion of the catheter shaft 20 (see fig. 3 and [0054]); and 
a constraining structure 18 mounted over the balloon 12 and fixedly attached to the catheter shaft 20 (see fig. 3 and [0052], [0054]), the constraining structure 18 comprising a plurality of struts (48, 42), wherein each of the plurality of struts (48, 42) does not extend an entire length of the balloon 12 (see fig. 3 and [0054]-[0055]), 
wherein the balloon catheter is configured to transition between a collapsed configuration and an expanded configuration (see fig. 3-4 and [0056]).
Regarding claim 18 Holman further discloses (fig. 3-4) the balloon catheter is biased to the collapsed configuration (elastic tube 32 biases the balloon catheter to the collapsed configuration; see [0056]).
Regarding claim 19 Holman further discloses (fig. 3-4) in the collapsed configuration, the constraining structure is closed on the inflatable balloon (see fig. 3 and [0056]).
Regarding claim 25 Holman further discloses (fig. 3-4) the constraining structure is fixedly attached to the catheter shaft using an adhesive (see [0052]).
Regarding claim 26 Holman further discloses (fig. 3-4) the constraining structure is fixedly attached to the catheter shaft using thermal bonding (welding, see [0052]).
Regarding claim 27 Holman further discloses (fig. 3-4) each of the plurality of struts (48, 42) is only connected to one of a proximal end and a distal end of the constraining structure 18 (see fig. 3 and [0054]-[0055]).
Regarding claim 29 Holman further discloses (fig. 3-4) the plurality of struts (42, 48) are interconnected by a plurality of constraining rings (rings forming mesh center, see fig. 3).
Regarding claim 31 Holman further discloses (fig. 3-4) when expanded, the constraining structure 18 is configured to apply compressive forces on the inflatable balloon (the constraining structure expansion is limited by elastic tube 32, thus it applies compressive forces when expanded, see [0056]).
Regarding claim 32 Holman further discloses (fig. 3-4) the constraining structure is configured to prevent longitudinal elongation of the inflatable balloon (the constraining structure connected to 32 and 24 does not allow longitudinal expansion, see [0056]).
Regarding claim 33 Holman further discloses (fig. 3-4) the constraining structure 18 is configured to shorten when expanded by the inflatable balloon (see fig. 3-4 and [0056]).
Regarding claim 34 Holman further discloses (fig. 3-4) the constraining structure is configured to constrain the inflatable balloon in both longitudinal and radial directions (see [0056]). The language “the constraining structure is configured to constrain the inflatable balloon in both longitudinal and radial directions” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Holman meets the structural limitations of the claim, and the constraining structure is configured to constrain the inflatable balloon in both longitudinal and radial directions (the constraining structure expansion is limited by elastic tube 32, thus it is configured to constrain the balloon in both longitudinal and radial directions).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holman in view of Eaton (US 2011/0152905 A1).
Regarding claim 20, Holman discloses the claimed invention substantially as claimed, as set forth above for claim 17. Holman is silent regarding in the collapsed configuration, the inflatable balloon is folded.
However Eaton, in the same field of endeavor, teaches (fig. 1c) of a balloon that is folded in the collapsed configuration (see fig. 1c and [0044]).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Holman to have the balloon folded in the collapsed configuration as taught by Eaton, for the purpose of being able to achieve a minimum diameter for the balloon during delivery by having the balloon evenly wrapped around the catheter (see Eaton [0044] and fig 1c). Such a configuration prevents sections of the balloon from flattening and widening.
Allowable Subject Matter
Claims 21, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art alone or in combination, fails to teach or render obvious: a balloon catheter having a nitinol constraining structure comprising a plurality of struts in which each of the plurality of struts does not extend an entire length of the balloon. The closest prior art references include Holman and Farnan (US 2004/0111108 A1). Holman teaches the balloon catheter of claim 17, as set forth above. Holman teaches that the constraining structure is formed of an inelastic material (see [0080]). This inelastic property of the constraining structure is necessary for the elastic tube 32 to function as intended and thus cannot be modified to be nitinol. Farnan teaches of balloon catheter with a nitinol constraining structure having struts, but fails to teach each of the plurality of struts does not extend an entire length of the balloon. Furthermore there is no motivation to modify the struts of Farnan to not extend the entire length of the balloon as this would prevent the struts for lengthening with the balloon.
Regarding claim 28 the prior art alone or in combination, fails to teach or render obvious: a balloon catheter having a constraining structure mounted over the balloon and fixedly attached to a catheter shaft of the balloon catheter, the constraining structure comprising a plurality of struts in which each of the plurality of struts does not extend an entire length of the balloon; in an expanded configuration, the plurality of struts form longitudinal channels in an outer surface of the inflatable balloon. The closest prior art reference is Inderbitzen et al. (US 6,245,040). Inderbitzen teaches (fig. 7-9) of a constraining structure 50 mounted over a balloon 12, the constraining structure comprising a plurality of struts 50 in which each of the plurality of struts does not extend an entire length of the balloon (see fig. 7); in an expanded configuration, the plurality of struts form longitudinal channels in an outer surface of the inflatable balloon (see fig. 8-9). Inderbitzen fails to teach (fig. 7-9) the constraining structure fixedly attached to a catheter shaft of the balloon catheter. 
Regarding claim 30 the prior art alone or in combination, fails to teach or render obvious: a balloon catheter having a constraining structure mounted over the balloon and fixedly attached to a catheter shaft of the balloon catheter, the constraining structure comprising a plurality of struts in which each of the plurality of struts does not extend an entire length of the balloon; the plurality of struts are interconnected by a plurality of constraining rings; in the expanded configuration, the plurality of constraining rings form circular channels in an outer surface of the inflatable balloon. The closest prior art reference is Inderbitzen et al. (US 6,245,040). Inderbitzen teaches (fig. 7-9) of a constraining structure 50 mounted over a balloon 12, the constraining structure comprising a plurality of struts 50 in which each of the plurality of struts does not extend an entire length of the balloon (see fig. 7); the plurality of struts are interconnected by a plurality of constraining rings 40; in the expanded configuration, the plurality of constraining rings 40 form circular channels in an outer surface of the inflatable balloon (see fig. 8-9). Inderbitzen fails to teach (fig. 7-9) the constraining structure fixedly attached to a catheter shaft of the balloon catheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771